                 Case 2:19-cr-00213-RSM Document 48 Filed 10/29/20 Page 1 of 2




1

2

3                                                                   CHIEF JUDGE RICARDO S. MARTINEZ

4

5

6

7                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
8                                             AT SEATTLE

9
            UNITED STATES OF AMERICA,
10                                                          No. CR19-213 RSM
                                    Plaintiff
11          v.                                              ORDER GRANTING UNOPPOSED
                                                            MOTION TO SCHEDULE SENTENCING
12          PHILIP B. GILBERT,                              HEARING VIA VIDEOCONFERENCE

13                                  Defendant

14          THE COURT has considered the unopposed motion of the parties to proceed forward

15   with a sentencing hearing via videoconference and finds that:

16          (a.) Under General Order 04-20, felony pleas and sentencings may proceed by video or

17   telephone if “the district judge in a particular case finds for specific reasons that the plea or

18   sentencing in that case cannot be further delayed without serious harm to the interests of

19   justice.” A plea hearing in this case cannot be delayed without serious harm to the interests of

20   justice; and

21          (b.) Mr. Gilbert – would like to take responsibility in this matter and is seeking a sentence

      ORDER GRANTING SENTENCING HEARING
      VIA VIDEO CONFERENCE
      USA v. Gilbert, CR19-213 RSM


                                                                                     1201 Pacific Avenue, Suite C7
                                                                                         Tacoma, WA 98402
                                                                                Ph: 253-300-4762 / Fax: 253-512-1957
              Case 2:19-cr-00213-RSM Document 48 Filed 10/29/20 Page 2 of 2




1    of time served; and

2           (c.) Mr. Gilbert wishes to be sente4nced as soon as possible in light of a pending sexual

3    assault charges issued out of Contra Costa County California for which he faces extradition; and

4           (d.) A videoconference sentencing hearing would avoid further delays in the ultimate

5    sentencing in this case, which would cause “serious harm to the interest of justice.” See General

6    Order No. 04-20 (3/30/20).

7           IT IS THEREFORE ORDERED that this matter should be set for sentencing hearing via

8    videoconference at the earliest practicable date.

9

10   DONE this 29th day of October, 2020.

11

12

13
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

      ORDER GRANTING SENTENCING HEARING
      VIA VIDEO CONFERENCE
      USA v. Gilbert, CR19-213 RSM


                                                                                  1201 Pacific Avenue, Suite C7
                                                                                      Tacoma, WA 98402
                                                                             Ph: 253-300-4762 / Fax: 253-512-1957
